Title: From James Madison to Ebenezer Stevens, 8 December 1803 (Abstract)
From: Madison, James
To: Stevens, Ebenezer


8 December 1803, Department of State. “I have received your letter of the 24th. ult. [not found] and enclose a copy of the Charter-party of the Ann Maria.” Has “no alteration to make in the instructions formerly transmitted for the adjustment of this claim.”
  

   
   RC (NjP: Crane Collection); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand, signed by JM. Enclosure not found, but see n. 1.



   
   For a printed copy of the 16 Aug. 1800 charter agreement for the Anna Maria, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 338–39.



   
   For JM’s instructions regarding Daniel Cotton’s claim for reimbursement for the appropriation of the Anna Maria by the bey of Tunis, see JM to Stevens, 1 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:257). On 28 Feb. 1809 Congress passed “An Act for the relief of Daniel Cotton” ordering the treasury officers to pay Cotton’s claim (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 6:80).


